Exhibit 10.2

AMENDMENT NO. 1 TO THE
FIRST NATIONAL BANCSHARES, INC.
2000 STOCK INCENTIVE PLAN

          WHEREAS, the board of directors of First National Bancshares, Inc.
(the “Company”) deemed it desirable and in the best interests of the
shareholders and the Company to amend the First National Bancshares, Inc. 2000
Stock Incentive Plan (the “Plan”) to eliminate the provision which provided that
the number of shares of common stock issuable under the Plan would at all times
equal 15% of the then outstanding shares of stock of the Company.

          NOW, THEREFORE, the Plan is hereby amended as follows:

          Section 1.  Amendment of the Plan.  The first paragraph of Section 5.1
of the Plan is hereby deleted and replaced in its entirety with the following:

          5.1          Limitations.  Subject to any antidilution adjustment
pursuant to the provisions of Section 5.2 hereof, the maximum number of shares
that may be issued hereunder shall initially be 180,000.  The total number of
shares of Stock issuable pursuant to Incentive Stock Options may not be
increased to more than 180,000 (other than pursuant to antidilution adjustments)
without shareholder approval.  Any or all shares of Stock subject to the Plan
may be issued in any combination of Incentive Stock Options or non-Incentive
Stock Options.  Shares subject to an Option may be either authorized and
unissued shares or shares issued and later acquired by the Company.  The shares
covered by any unexercised portion of an Option that has terminated for any
reason (except as set forth in the following paragraph) may again be optioned
under the Plan, and such shares shall not be considered as having been optioned
or issued in computing the number of shares of Stock remaining available for
option hereunder.

          Section 2.  Effect on Plan.  Except as otherwise specifically provided
herein, the Plan shall not be amended but shall remain in full force and
effect. 

          Section 3.  Headings.  The Section headings contained in this
Amendment are for reference purposes only and will not affect in any way the
meaning or interpretation of this Amendment.

          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed as of August 15, 2005, in accordance with the authority provided by the
Board of Directors.

 

FIRST NATIONAL BANCSHARES, INC.

 

 

 

 

By:

/s/ Jerry L. Calvert

 

 

--------------------------------------------------------------------------------

 

Name:

Jerry L. Calvert

 

Title:

President and Chief Executive Officer


--------------------------------------------------------------------------------